AGREEMENT AND PLAN OF MERGER among IXYS Corporation, Zanzibar Acquisition, Inc. and Zilog, Inc. Dated as of December 5, 2009 TABLE OF CONTENTS Page Article 1 DESCRIPTION OF TRANSACTION 1 1.1 Merger of Merger Sub into the Company 1 1.2 Effects of the Merger 1 1.3 Closing; Effective Time 1 1.4 Certificate of Incorporation and Bylaws; Directors and Officers 2 1.5 Conversion of Shares 2 1.6 Closing of the Company’s Transfer Books 3 1.7 Surrender of Certificates 3 1.8 Further Action 5 1.9 Dissenting Shares 5 Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5 2.1 Subsidiaries; Due Organization; Etc. 5 2.2 Certificate of Incorporation; Bylaws; Charters and Codes of Conduct 6 2.3 Capitalization, Etc. 6 2.4 SEC Filings; Financial Statements 7 2.5 Absence of Changes 9 2.6 Title to Assets 11 2.7 Customers 11 2.8 Real Property; Leasehold 11 2.9 Intellectual Property 11 2.10 Contracts 17 2.11 Liabilities 19 2.12 Compliance with Legal Requirements 19 2.13 Certain Business Practices 19 2.14 Governmental Authorizations 20 2.15 Tax Matters 20 2.16 Employee and Labor Matters; Benefit Plans 21 2.17 Environmental Matters 26 2.18 Insurance 26 2.19 Transactions with Affiliates 27 2.20 Legal Proceedings; Orders 27 2.21 Authority; Binding Nature of Agreement 27 2.22 Inapplicability of Anti-takeover Statutes 28 2.23 Vote Required 28 2.24 Non-Contravention; Consents 28 2.25 Opinion of Financial Advisor 29 2.26 Financial Advisor 29 2.27 Information Provided 29 2.28 Disclaimer 29 i Article 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 30 3.1 Due Organization 30 3.2 Authority; Binding Nature of Agreement 30 3.3 Non-Contravention; Consents 30 3.4 Information Provided 30 3.5 Legal Proceedings; Orders 31 3.6 Finder’s Fees 31 3.7 Disclaimer 31 Article 4 CERTAIN COVENANTS OF THE COMPANY 31 4.1 Access and Investigation 31 4.2 Operation of the Company’s Business 32 4.3 No Solicitation 35 4.4 Pre-Closing IP Transfer 36 Article 5 ADDITIONAL COVENANTS OF THE PARTIES 37 5.1 Proxy Statement 37 5.2 Company Stockholders’ Meeting 37 5.3 Regulatory Approvals 39 5.4 Company Stock Plans and ESPP 40 5.5 Employee Benefits 40 5.6 Indemnification of Officers and Directors 41 5.7 Notification 42 5.8 Disclosure 42 5.9 Resignation of Officers and Directors 43 5.10 Section 16 Matters 43 5.11 FIRPTA Certificate 43 Article 6 CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB 43 6.1 Accuracy of Representations 43 6.2 Performance of Covenants 44 6.3 Stockholder Approval 44 6.4 Agreements and Other Documents 44 6.5 No Company Material Adverse Effect 45 6.6 Regulatory Matters 45 6.7 No Restraints 45 6.8 No Governmental Proceedings Relating to Contemplated Transactions or Right to Operate Business 45 6.9 Sarbanes-Oxley Certifications 45 6.10 Pre-Closing IP Transfer 45 ii Article 7 CONDITIONS PRECEDENT TO OBLIGATION OF THE COMPANY 45 7.1 Accuracy of Representations 46 7.2 Performance of Covenants 46 7.3 Stockholder Approval 46 7.4 Documents 46 7.5 Regulatory Matters 46 7.6 No Restraints 46 7.7 No Governmental Proceedings Relating to Contemplated Transactions 46 Article 8 TERMINATION 46 8.1 Termination 46 8.2 Effect of Termination 48 8.3 Expenses; Termination Fees 48 Article 9 MISCELLANEOUS PROVISIONS 49 9.1 Amendment 49 9.2 Waiver 49 9.3 Survival of Representations and Warranties 50 9.4 Entire Agreement; Counterparts; Exchanges by Electronic Transmission 50 9.5 Applicable Law; Jurisdiction; Waiver of Jury Trial 50 9.6 Disclosure Schedule 50 9.7 Attorneys’ Fees 50 9.8 Assignability 51 9.9 Notices 51 9.10 Cooperation 52 9.11 Severability 52 9.12 Construction 52 9.13 Time 53 9.14 Specific Performance 53 9.15 Personal Liability 53 Exhibit A - Certain Definitions Exhibit B - Form of Certificate of Incorporation of Surviving Corporation Exhibit C-1 - Form of IP Assignment Agreement Exhibit C-2 - Form of Patent Assignment Exhibit C-3 - Form of Trademark Assignment Exhibit C-4 - Form of Copyright Assignment Exhibit C-5 - Form of Domain Name Assignment Exhibit C-6 - Form of Equity Assignment | SF\730142.5 iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is made and entered into as of December 5, 2009, by and among:IXYS CORPORATION, a Delaware corporation (“Parent”); ZANZIBAR ACQUISITION, INC., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”); and ZILOG, INC., a Delaware corporation (the “Company”).Certain capitalized terms used in this Agreement are defined in Exhibit A. RECITALS A.Parent, Merger Sub and the Company intend to effect a merger of Merger Sub into the Company (the “Merger”) in accordance with this Agreement and the DGCL.Upon consummation of the Merger, Merger Sub will cease to exist, and the Company will become a wholly-owned subsidiary of Parent. B.The respective boards of directors of Parent, Merger Sub and the Company deem it advisable and in the best interests of each corporation and their respective stockholders that Parent acquire the Company on the terms and conditions set forth in this Agreement. C.In order to induce Parent to enter into this Agreement and to cause the Merger to be consummated certain stockholders of the Company are executing voting agreements in favor of Parent concurrently with the execution and delivery of this Agreement (the “Voting Agreements”). AGREEMENT The parties to this Agreement, intending to be legally bound, agree as follows: Article 1 DESCRIPTION OF TRANSACTION 1.1Merger of Merger Sub into the Company.Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time (as defined in Section 1.3), Merger Sub shall be merged with and into the Company, and the separate existence of Merger Sub shall cease.The Company will continue as the surviving corporation in the Merger (the “Surviving Corporation”). 1.2Effects of the Merger.The Merger shall have the effects set forth in this Agreement and in the applicable provisions of the DGCL. 1.3Closing; Effective Time.The consummation of the Contemplated Transactions (the “Closing”) shall take place at the offices of Latham & Watkins LLP, 140 Scott Drive, MenloPark, California, at 10:00 a.m. (local time) as soon as practicable (and, in any event, within three (3) Business Days) after the satisfaction or waiver of the last to be satisfied or waived of the conditions set forth in
